Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment after non-final office action on October 29, 2021 is acknowledged.  Claims 1-8 were amended and claims 1-15 are pending in the instant application.  
The restriction requirement was deemed proper and made FINAL in a previous office action.  The restriction is deemed proper and is made FINAL in this office action.  Claims 2-3, 5, 8-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 1, 4 and 6-7 are examined on the merits of this office action.

Withdrawn Rejections
The objection to claim 6 and the drawings is withdrawn in view of amendment of the claims and specification filed October 29, 2021.

The rejection of claims 1, 4 and 6-7 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of amendment of the specification filed October 29, 2021.

The rejection of Claim 4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), is withdrawn in view of amendment of the claims filed October 29, 2021.

The rejection of claim(s) 1, 4 and 6-7 under 35 U.S.C. 102(a)(1) as being anticipated by Aspord (Journal of Investigative Dermatology (2012) 132, 2395–2406) as evidenced by National Cancer Institute 

The rejection of claim(s) 1, 4 and 6 under 35 U.S.C. 102(a)(1) as being anticipated by Wang (Vol. 5, 2756–2765, October 1999) is withdrawn in view of amendment of the claims filed October 29, 2021.

Maintained/Revised Rejections
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4 and 6-7 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) Claims 1, 4 and 6-7 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 recites “An isolated polypeptide of SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof, wherein the fragment comprises at least 9 amino acids which have at least 70% sequence identity to the sequence of SEQ ID NO: 1, and wherein the fragment does not comprise SEQ ID NO: 7 (PLAFLIFNI).”  Claim 4 claims wherein the peptide binds HLA-A0201 and claim 6 claims wherein the peptide is in a vaccine with an adjuvant for treatment of HLA-A0201 cancer and claim 7 further claims dendritic cells.



Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see MPEP 2106.03)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see 2106.04)?
Yes, the claims are directed to a natural phenomenon, a naturally occurring peptide and a naturally occurring adjuvant including dendritic cells.  Given the broadest reasonable interpretation of a fragment as found in instant claim 1, the peptide fragment can be embedded within a larger sequence as long as at least 9 amino acids have at least 70% sequence identity to SEQ ID NO: 1 (up to two amino acids different).  Claims 1, 4 and 6-7 encompass naturally occurring peptides.  For example, Masignani (WO2002077021 A1) discloses naturally occurring peptides derived from Streptococcus pneumonia which comprise the sequence MLAFLIFTI which comprises nine amino acids that have at least 70% (77.7%) sequence identity to SEQ ID NO: 1 (see abstract, SEQ ID NO: 936).  As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? (see MPEP 2106.04 (d)) NO. This judicial exception is not integrated into a practical application because it does not provide a treatment that affirmatively recites an action that effects a particular treatment for a disease or medical condition.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see MPEP 2106.05))? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception.   Claim 6 claims “A vaccine” comprising said naturally occurring peptides, and an adjuvant.  Given the broadest reasonable interpretation, this can be a naturally occurring adjuvant as there are 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4 and 6-7 do not qualify as eligible subject matter.

Response to Applicant’s Arguments
Applicant argues that “In response, Claim 1 has been amended to remove the "one or more of amino acid substitution(s), deletion(s) and addition(s) compared to the isolated polypeptide of SEQ ID NO: 1". Additionally, the fragment excludes comprising SEQ ID NO: 7 (PLAFLIFNI). It is respectfully submitted that the SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof comprising at least 9 amino acids with at least 70% sequence identity to the SEQ ID NO: 1 (i.e., having at most two changes relative to SEQ ID NO: 1) in amended claim 1 are markedly different from the 9-amino acid peptide (AAGIGILTV) by Wang.   The present application illustrates the ability of peptide fragments in claim 1 to evoke an immune response by providing data for polypeptides of SEQ ID NOs: 1-6 (Table 4). Polypeptides of SEQ ID NOs: 2-6 are variants designed by present inventors based on the mutant polypeptide (SEQ ID NO: 1), referring to the disclosure of Example 1.  In regard to claim 6, the vaccine claim is further distinguished by "a pharmaceutically acceptable adjuvant." The pharmaceutically acceptable adjuvant enhances the immune response to the polypeptide and provides a further limitation, as demonstrated in the Examples, which provide data using a combination of the claimed peptides with an adjuvant. Further, the claimed peptides in the now amended claims are not naturally occurring. Thus, in view of the amendments and foregoing remarks, it is respectfully submitted that the subject matter of amended claim 1 as well as its dependent claims 2-15 are patent-eligible.
Applicant’s arguments have been fully considered but not found persuasive.  The Examiner would like to first point out that the amended claims still encompass naturally occurring peptides.  The claims are MLAFLIFTI which comprises nine amino acids that have at least 70% (77.7%) sequence identity to SEQ ID NO: 1 (see abstract, SEQ ID NO: 936).  As the product is found in nature, consideration is given to whether it is integrated into a practical application or contains other elements that provide a marked difference as compared to the natural counterpart.
Accordingly, the pending claims are directed to a naturally occurring products (naturally occurring peptides).  Regarding Applicant’s arguments that the peptide are functionally different given they invoke an immune response, the Examiner would like to point out that the instant claims are much broader than the peptides reduced to practice.  Importantly, the peptide MLAFLIFTI, which comprises nine amino acids that have at least 70% (77.7%) sequence identity to SEQ ID NO: 1, and is encompassed by the claims is not in Table 4. There is no of data or evidence (commensurate in scope with the claims) showing that the compositions encompassed by the instant claims comprising naturally occurring peptides alone or in combination with an adjuvant is structurally or functionally distinct from what is found in nature. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in MPEP 2106.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1, 4 and 6-7 do not qualify as eligible subject matter.

New Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masignani (US20050020813 A1).
Claim interpretation of claim 1:Claim 1 claims  “An isolated polypeptide of SEQ ID NO: 1 (TLAFLIFNI) or a fragment thereof, wherein the fragment comprises at least 9 amino acids which have at least 70%  sequence identity to the sequence of SEQ ID NO:1, and wherein the fragment does not comprise SEQ ID NO: 7 (PLAFLIFNI).”  Given the broadest reasonable interpretation of claim 1,  the fragment of SEQ ID NO: 1 can be embedded within larger sequence as long as 9 amino acids of that sequence have at least 70% sequence identity to SEQ ID NO: 1.  Furthermore, “an isolated polypeptide of SEQ ID NO: 1” does not require the entire sequence of SEQ ID NO: 1 given the term “an” and thus, the peptide can be as small as a dipeptide of SEQ ID NO: 1.
Regarding claim 1, Masignani discloses naturally occurring peptides derived from Streptococcus pneumonia which comprise the sequence MLAFLIFTI which comprises nine amino acids that have at least 70% (77.7%) sequence identity to SEQ ID NO:1 (see abstract, SEQ ID NO:936, claim 1) meeting the limitations if instant claim 1.  Regarding claim 4, the peptide of Masignani is identical to the peptide of instant claims and thus, would inherently be capable of binding HLA-A0201.
Regarding claim 6, Masignani teaches use of the peptides in a vaccine (see abstract, claims 12) and including an adjuvant in an amount to elicit an immune response (See paragraph 0158, lines 12-17).


Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.R.D/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654